Dissenting Opinion.
Egan, J.
I regret that I have not been able to present fully the reasons which induce me to dissent in this case from the conclusions of the majority of the court. I, however, reserve the right of doing so hereafter. I do not believe that under pretext of mere disciplinary power such as is necessarily and properly lodged in the courts for their own protection and efficiency, the sheriff, a constitutional officer, elected by the people, and whose term of office is fixed in the constitution itself, can be either suspended or removed from office in any other manner than that pointed out by the constitution. I do not think the Legislature could itself exercise such power in any other manner than by address, and it can not confer it on other officers. I concur fully in the general sentiments of the opinion prepared by Mr. Justice DeBlanc as the organ of the court. Such a record of official misconduct could only have come to us as the outgrowth of the disordered condition of things in this State under usurping governments too feeble and too little respected to enforce authority.
fi Happily, we are now emerging from that unfortunate condition and may again look for the restoration and preservation of law and order through the aid of courts sustained by an energetic executive and a supporting public sentiment. There is, in my opinion, no longer excuse or occasion for such legislation as ihat invoked in this case. Every judge has the power independent of it, to punish the officers of his court for contempt of his authority or 'disobedience of his mandates. This may *711"be repeated as often as occasion may require, and once assurance is felt that this power will be exercised whenever necessary, its exercise will' seldom become necessary. Meanwhile the business of court need not stop, as in case of inability of the sheriff to act, the law provides another -officer, the coroner, to act in his stead, and, indeed, the sheriff’s deputies might act none the less while he himself is undergoing punishment for contempt. This disciplianary power was always found sufficient, during the many years of normal government of the State, to the enforcement of all proper authority. In my opinion it will be found now to be soagain without a resort to the extraordinary legislation relied upon .in this ease, neither the origin nor probable objects of which can be ■commended. However richly deserved, I do not think the suspension •of the defendant was authorized by the constitution.
No provision is made in that instrument for the'suspension of sheriffs •at all. They may, however, be addressed out of office. The suspension in the present case was a practical removal by the. mere order of the judge. When specific modes of proceeding are provided by law, especially in a matter so important, they must be strictly pursued.
This I understand to have been the uniform current of the decisions ■of this court.